Per Curiam :
The order appealed from should be reversed, for the reason that the applicant was not a judgment creditor of the owner of the premises at the time of the filing of the notice of lie pendens. He was, consequently, neither a necessary nor a proper party, and he had no right to intrude into the action merely to secure notice of the sale of the premises. Having avowedly no defense to the action, as he had no lien upon or interest in the premises at the time of its commencement, lus application should have been denied, with costs. The order should be reversed, with ten dollars costs and disbursements, and the motion denied, *617with ten dollars costs. Present—Barrett, Rumsey, Patterson and Ingraham, JJ.
Corn Exchange Bank, Respondent, v. Bartolomé M. Bossio, Appellant.— Order affirmed, with ten dollars costs and disbursements.— Per, Curiam: The rule with regard to executory contracts for the sale of goods, as between vendor and vendee, laid down in Pope v. The Terre Haute Car & Mfg. Co. (107 N. Y. 61), has no application to the present case. The question here is between principal and agent. And that question simply is, whether the defendant snail repay to his Agent moneys which the latter, pursuant to instructions, has paid out for him. The agent purchased property for the defendant, and paid for it. He did so at the defendant’s request. The property was delivered to the defendant, ana now the agent’s assignee demands wliat the agent has paid out, together with the commission. The case is clear and simple primafacie and the attachment was properly sustained. The order should be affirmed, with ten dollars costs and disbursements. Present — Barrett, Rumsey, Patterson and Ingraham, JJ.